Citation Nr: 1821125	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-33 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for back condition. 

2. Entitlement to an initial disability rating in excess of 10 percent for heart condition.

3. Entitlement to an initial disability rating in excess of 0 percent for alopecia areata. 

4. Entitlement to an initial disability rating in excess of 0 percent for tinea capitis.  


REPRESENTATION

Veteran represented by: Jan Dils, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 2007 to February 2012. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified before the undersigned Veteran Law Judge (VLJ) in November 2016, and transcript of the hearing is of record.  At the hearing, Angie Lowe, who is also named in the Power of Attorney (VA Form 21-22) submitted in February 2013, assisted in the hearing.  

The issues of entitlement for increased initial rating for back condition and heart condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the November 2016 hearing, the Veteran withdrew the claim regarding his alopecia areata and tinea capitis.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the substantive appeal for entitlement to an initial disability rating in excess of 0 percent for alopecia areata are met. 38 U.S.C. § 7105 (b) (2), (d) (5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2. The criteria for withdrawal of the substantive appeal for entitlement to an initial disability rating in excess of 0 percent for tinea capitis are met. 38 U.S.C. § 7105 (b) (2), (d) (5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Withdrawn Claim 

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2017).  

Prior to the promulgation of a decision in this case, the Veteran withdrew his claim regarding increase rating for alopecia areata and tinea capitis during the hearing in November 2016.  As such, there is no "case or controversy" involving these claims or a pending adverse determination that the Veteran has taken exception to at this time. See Shoen v. Brown, 6 Vet. App. 456, 457 (1994). 

Considering the above, the Board does not have jurisdiction to review the appeal for entitlement for increase rating for alopecia areata and tinea capitis.  As such, the claims are dismissed.


ORDER

The appeal concerning the claim of entitlement to an initial compensable rating for alopecia areata is dismissed since withdrawn.

The appeal concerning the claim of entitlement to an initial compensable rating for tinea capitis dismissed since withdrawn.


REMAND

The Board regrets further delay, but additional development is necessary to decide the remaining claims. 

During the November 2016 hearing, the Veteran's attorney-representative indicated that his back disability has worsened since his most recent VA examination in October 2012.  With respect to his claim for heart condition, the record reflects that the Veteran underwent a VA examination in October 2012.  At that time, the Veteran was taking medication for his condition.  However, VA treatment records, particularly from November 2015, reflect that the Veteran has stopped using medication and the frequency of his symptoms has increased. 

VA's duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect. See Caffrey v. Brown, 6 Vet. App. 377   (1994); Snuffer v. Gober, 10 Vet. App. 400   (1997). In light of the aforementioned changes in the severity of the Veteran's disabilities, contemporaneous examinations are necessary before the Board can adjudicate the claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding VA medical records.

2. After completing directives #1, arrange for an appropriate examination to determine the current severity of the Veteran's back condition. The examiner should provide findings regarding all related symptoms and describe the severity of these symptoms. It is imperative that the record be made available to the examiner for review in connection with the examination. Any medically indicated tests should be accomplished. All findings should be described in detail.

A complete rationale should be provided for all opinions. If an opinion cannot be provided without resorting to speculation, the examiners must explain why this is the case.

3. After completing directives #1, arrange for an appropriate examination to determine the current severity of the Veteran's heart condition. The examiner should provide findings regarding all related symptoms and describe the severity of these symptoms. It is imperative that the record be made available to the examiner for review in connection with the examination. Any medically indicated tests should be accomplished. All findings should be described in detail.

The examiner is asked to provide an opinion regarding the impact, if any, the Veteran's medication has on the severity or frequency of his symptoms. 

A complete rationale should be provided for all opinions. If an opinion cannot be provided without resorting to speculation, the examiners must explain why this is the case.

4. After completion of the above, please re-adjudicate the claims. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


